J-S71038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HAROLD COST                                :
                                               :
                       Appellant               :   No. 3108 EDA 2018

             Appeal from the PCRA Order Entered October 15, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001727-2016


BEFORE: BOWES, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 03, 2020

        Harold Cost appeals from the order dismissing as meritless his Post

Conviction Relief Act (“PCRA”)1 petition. Cost claims he is entitled to relief

because plea counsel was ineffective for inducing him into entering an

unknowing and involuntary guilty plea and that the PCRA court erred in

dismissing his petition without a hearing. We affirm.

        Cost was arrested and charged in January 2016 with several offenses,

including firearm ownership–providing false information.2 The Commonwealth

alleged that he had falsely answered “no” to a question on a federal firearms

form asking whether he had previously been convicted of a felony or any other

crime for which a judge could have sentenced him to more than one year in

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
2   See 18 Pa.C.S.A. § 6111(g)(4).
J-S71038-19



prison. He entered a negotiated guilty plea to that charge, and filled out a

guilty plea colloquy form. After an oral colloquy, the court accepted the plea

and the Commonwealth nolle prossed the remaining charges. The trial court

sentenced him in accordance with the plea agreement to six to 23 months of

incarceration, followed by three years of probation. Cost did not file a direct

appeal.

        Cost later filed a timely pro se PCRA petition. The court appointed

counsel who filed an amended petition asserting that guilty plea counsel was

ineffective “for causing [Cost] to enter an involuntary or unknowing guilty

plea[.]” Amended Petition Under Post Conviction Relief Act, filed 11/5/17, at

2. Cost elaborated that “through pressure exerted by [his] trial counsel he

was forced unknowingly, involuntarily, and coercively to plead guilty to

charges that he did not understand and did not understand the sentence he

could receive.” Memorandum of Law in Support of Amended Petition for Relief

Pursuant to Post Conviction Relief Act, filed 11/5/17, at 4.

        The court gave notice of its intent to dismiss the petition as meritless,

pursuant to Pa.R.Crim.P. 907(1). Cost did not file a response. The court

dismissed the petition on October 15, 2018, and this timely appeal followed.3

        Cost raises two questions on appeal:

        I. Whether the court erred in not granting relief on the PCRA
        petition alleging counsel was ineffective[?]


____________________________________________


3   Both Cost and the PCRA court complied with the dictates of Pa.R.A.P. 1925.

                                           -2-
J-S71038-19


      II. Whether the court erred in denying the Appellant’s PCRA
      petition without an evidentiary hearing on the issues raised in the
      amended PCRA petition regarding trial counsel’s ineffectiveness[?]

Cost’s Br. at 8 (questions re-ordered for ease of disposition).

      When reviewing the denial of a PCRA petition, this Court’s
      standard of review is limited to whether the PCRA court’s
      determination is supported by evidence of record and whether it
      is free of legal error. When reviewing the denial of a PCRA petition
      without an evidentiary hearing, we determine whether the PCRA
      court erred in concluding that there were no genuine issues of
      material fact and in denying relief without an evidentiary hearing.
      [W]hen there are no disputed factual issues, an evidentiary
      hearing is not required . . . . We review the PCRA court’s legal
      conclusions de novo.

Commonwealth v. Hart, 199 A.3d 475, 481 (Pa. Super. 2018) (citations and

quotation marks omitted).

      In his first issue, Cost argues that trial counsel rendered ineffective

assistance by inducing him to enter an involuntary or unknowing guilty plea.

See Cost’s Br. at 14-15. Cost claims that he was forced to plead guilty despite

not understanding the charges to which he was pleading, nor the sentence

which he could receive. Further, Cost alleges that counsel told him that his

belief that he was able to purchase firearms did not matter, and Cost had to

plead guilty or he would remain in jail longer. See id. at 15. He claims counsel

advised him that if he pleaded guilty he would be released. See id. Thus, Cost

claims that counsel coerced him into pleading guilty. We disagree.

      “Counsel is presumed effective, and [a petitioner] has the burden of

proving otherwise.” Commonwealth v. Brown, 161 A.3d 960, 965 (Pa.

Super. 2017), appeal denied, 176 A.3d 850 (Pa. 2017). To overcome this



                                     -3-
J-S71038-19



presumption, the petitioner must establish: “(1) his underlying claim is of

arguable merit; (2) counsel had no reasonable basis for his action or inaction;

(3) the petitioner suffered actual prejudice as a result. If a petitioner fails to

prove any of these prongs, his claim fails.” Commonwealth v. Spotz, 84

A.3d 294, 311 (Pa. 2014) (citations and internal quotation marks omitted).

      [C]laims of counsel’s ineffectiveness in connection with a guilty
      plea will provide a basis for relief only if the ineffectiveness caused
      an involuntary or unknowing plea. This is similar to the ‘manifest
      injustice’ standard applicable to all post-sentence attempts to
      withdraw a guilty plea. The law does not require that appellant be
      pleased with the outcome of his decision to enter a plea of guilty:
      All that is required is that [the defendant’s] decision to plead guilty
      be knowingly, voluntarily and intelligently made.

      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving
      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is
      established. A defendant is bound by the statements he makes
      during his plea colloquy[.]

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa.Super. 2001)

(citations omitted).

      In the instant case, prior to entering his plea, Cost affirmed that he

reviewed, understood, and signed the plea form of his own free will. See N.T.

Hearing, 6/22/16, at 3. He confirmed that he understood his right to go to

trial and gave it up, that he was not forced to plead guilty, and that he was

satisfied with the advice of his attorney. See id. at 5-7. He then agreed to the

factual basis, as set forth by the prosecutor, and confirmed that he was aware

that he could be sentenced to up to seven years of incarceration, and that the

                                       -4-
J-S71038-19



judge was not bound by the terms of his plea agreement. See id. at 3-4, 7-

8. Additionally, the written guilty plea colloquy, which Cost signed, explained

the crime to which he was pleading guilty, and stated that counsel explained

the elements of the crime. See Written Guilty Plea Colloquy, dated 6/22/16,

at 1. The trial court concluded that Cost’s decision to plead guilty was knowing,

intelligent, and voluntary, and so accepted his guilty plea.

      Cost’s argument that the PCRA court should have granted relief on his

ineffectiveness claim is meritless. His assertion that he did not understand the

charges to which he was pleading guilty and the sentence he could potentially

receive is belied by the record of the guilty plea proceeding. His underlying

claim lacks arguable merit and the PCRA court did not err in rejecting Cost’s

ineffectiveness claim. Cost’s first issue does not merit relief.

      In his second issue, Cost contends that the PCRA court erred in

dismissing his petition without an evidentiary hearing. See Cost’s Br. at 12-

13. We disagree.

      A PCRA court need only hold a hearing if there are genuine issues of

material fact that, if resolved in the petitioner’s favor, would entitle the

petitioner to relief. Brown, 161 A.3d at 964 (citing Pa.R.Crim.P. 907). Cost

has not demonstrated any such genuine issue of material fact. As explained

above, we have been able to determine that Cost’s ineffectiveness claim is

meritless by reference to the existing record, and Cost has not suggested any

material fact question that the court could not resolve without holding an




                                      -5-
J-S71038-19



evidentiary hearing. As all of the issues Cost presents in this appeal are

meritless, the PCRA court properly dismissed Cost’s petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/20




                                     -6-